United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                         April 4, 2014

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge



No. 13-3281                                          Appeal from the United States District
                                                     Court for the Northern District of
UNITED STATES OF AMERICA,                            Illinois, Eastern Division.
     Plaintiff-Appellee,
                                                     No. 1:12-cr-00199
       v.
                                                     Rubén Castillo,
GARY DEBENEDETTO,                                    Chief Judge.
    Defendant-Appellant.

                                          ORDER

       The Government has filed a Petition for Panel Rehearing requesting that we amend
our opinion of March 3, 2014, to reflect that the Government never was ordered to respond
to Mr. Debenedetto’s motion to stay. It also requests that we designate our March 3
opinion as nonprecedential. The Government explains that it did not have an opportunity
to address fully the issue of whether, in assessing the importance of the Government’s
interests under the first prong of the analysis under Sell v. United States, 539 U.S. 166 (2003),
the district court should focus on the maximum sentence or the probable Guidelines
sentence. This issue, however, has been fully briefed in United States v. Breedlove, No. 13-
3406, scheduled for oral argument later this month.

       The panel has reexamined its March 3 opinion, and now withdraws that opinion and
substitutes the attached revised opinion. Accordingly,
No.13-3281                                                                  Page 2


      IT IS ORDERED that the petition for panel rehearing is DENIED.

      IT IS FURTHER ORDERED that the opinion entered in this case on March 3, 2014,
be and is hereby WITHDRAWN, and that the attached revised opinion of this date be
SUBSTITUTED.